Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

This CHANGE OF CONTROL AGREEMENT, made as of March 22, 2010, is by and between
Molecular Insight Pharmaceuticals, Inc., a Massachusetts corporation (the
“Company”), and Charles H. Abdalian, Jr. (the “Employee”). All references to the
Company include all affiliated or subsidiary entities including, without
limitation, a Buyer in a Change of Control (each as defined below).

Whereas, the Company wants to provide to the Employee assurances of continued
employment in the event of a Change of Control (as defined below); and

Whereas, the Employee is a member of senior management of the Company.

Now, therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which consideration are hereby acknowledged, the parties agree as
follows:

 

  1. Severance Payments

(a) From and after the consummation of a Change of Control and subject to the
other provisions of this Section 1, the Company shall pay to the Employee an
amount equal to the Employee’s then-current base salary for a period of one year
(the “Severance Payment”) if (X) the Employee is employed by the Company
immediately prior to the consummation of a Change of Control and (Y) (i) upon
consummation of such Change of Control the Employee is not hired by the Buyer or
retained by the Company on substantially similar terms of employment as those
enjoyed by the Employee immediately prior to the consummation of such Change of
Control, (ii) the Employee’s employment with the Company or the Buyer, as
applicable, is terminated without Cause (as defined below) at any time prior to
the first anniversary of the consummation of such Change of Control, or
(iii) the Employee resigns with Good Reason (as defined below) from employment
with the Company or the Buyer, as applicable, at any time prior to the first
anniversary of the consummation of such Change of Control. The Severance Payment
shall be made in one lump sum upon the effective date of the termination of such
Employee’s employment with the Company or the Buyer, as the case may be.

(b) Notwithstanding anything else to the contrary herein, if upon termination,
the Employee is a “specified employee” (within the meaning attributed thereto by
Section 409A of the Code and the regulations thereunder) of Company, and if the
payments would be subject to excise tax under Code Section 409A because such
payments are made within the 6-month period commencing upon the Employee’s
effective date of termination, then such payments shall be delayed for 6 months
following such termination.



--------------------------------------------------------------------------------

  2. Non-Competition Agreement

(a) In consideration for entering into this Agreement and the promises set forth
herein, the Employee agrees that, for a period of one (1) year after the
termination of employment, whether in connection with a Change of Control or
otherwise, the Employee will not, without the Company’s prior written approval,
directly or indirectly:

(i) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company. For purposes of this
Agreement, a prospective client, customer or account is any individual or entity
whose business is solicited by the Company, proposed to be solicited by the
Company, or who approaches the Company, with respect to possibly becoming a
client, customer, or account during the Employee’s employment relationship; or

(ii) engage (whether for compensation or without compensation) as an individual
proprietor, partner, stockholder, officer, employee, director, joint venturer,
investor, lender, or in any other capacity whatsoever (otherwise than as the
holder of not more than 1% of the total outstanding stock of a publicly-held
company), in any business activity which competes with the business of the
Company, including, without limitation, the licensing, sale, distribution,
development or research of radiotherapeutics and molecular imaging
pharmaceuticals related to diagnostic imaging of the human cardio-vascular
system or carcinogenic tumors; or

(iii) hire any employee or consultant of the Company or recruit, solicit or
knowingly induce, or attempt to induce, any employee or consultant of the
Company to terminate his employment or consulting relationship with, or
otherwise cease his relationship with, the Company.

(b) If any restriction set forth in this Section 2 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas to which it may be enforceable.

(c) The Employee acknowledges and agrees that the restrictions contained in this
Section 2 are reasonable in scope, duration and geographic area, are necessary
for the protection of the business and goodwill of the Company, and provide a
substantial inducement to a Buyer in order to consummate a Change of Control.
The Employee agrees that any breach of this Section 2 will cause the Company
substantial and irrevocable damage and, therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
will have the right to seek specific performance and injunctive relief.

 

  3. Rights to Employment

Nothing contained herein shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment of the Employee.

 

2



--------------------------------------------------------------------------------

  4. Notices

All notices under this Agreement must be in writing and must be delivered by
hand or mailed by certified or registered mail, postage prepaid, return receipt
requested, to the parties as follows:

 

If to the Company:     101 Rogers Street,     Cambridge, MA 02142     Attn:
General Counsel If to the Employee:     To the address set forth below the
signature of the Employee;

or to such other address as is specified in a notice complying with this
Section 4. Any such notice is deemed given on the date delivered by hand or
three days after the date of mailing.

 

  5. Definitions

5.1 “Buyer” shall mean the Person or Persons acting as a group who has acquired
ownership of the stock or assets of the Company pursuant to a transaction
described in clauses (i) or (ii) of a Change of Control.

5.2 “Cause” shall mean a vote of the Board of Directors of the Company resolving
that the Employee should be dismissed as a result of (i) the commission of any
act constituting financial dishonesty against the Company (which act would be
chargeable as a crime under applicable law); (ii) engaging in any other act of
dishonesty, fraud, intentional misrepresentation, moral turpitude, illegality or
harassment which, as determined in good faith by the Board, would materially
adversely affect the business or the reputation of the Company with its
customers, suppliers, lenders and/or other third parties with whom the Company
does business; (iii) the repeated failure to follow the written directives of
the Board, which failure has not been corrected within 30 days after written
notice from the Board, or (iv) any material misconduct, violation of the
Company’s written policies, or willful and deliberate non-performance of duty in
connection with the business affairs of the Company, after written warning of
such violation from the Board.

5.3 “Change of Control” shall mean the occurrence of any one of the following
events:

(i) the date on which (1) any one Person, or more than one Person acting as a
group, other than Excluded Persons, acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person or Persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company;
provided, however, that if any one Person or more than one Person acting as a
group is already considered to own more than thirty-five percent (35%) of the
total voting power of the stock of the Company, the acquisition of additional
voting stock by the same Person or Persons is not considered to cause a Change
of Control; or (2) a majority of the members of the Company’s Board of Directors
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors prior to the date of the appointment or election; or

 

3



--------------------------------------------------------------------------------

(ii) the date on which any one Person, or more than one Person acting as a
group, other than Excluded Persons, acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total Gross Fair Market
Value equal to more than sixty percent (60%) of the total Gross Fair Market
Value of all the assets of the Company immediately prior to such acquisition or
acquisitions, other than an Excluded Transaction.

5.4 “Excluded Persons” shall mean (a) the Company or any of its affiliates,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

5.5 “Excluded Transaction” shall mean any transaction in which assets are
transferred to: (a) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (b) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (c) a Person, or more than one Person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (d) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (c) (determined after the asset transfer).

5.6 “Good Reason” shall mean that the Employee has resigned within 30 days after
the occurrence of one or more of the following events: (i) a material diminution
in the Employee’s annual base salary other than reduction approved by the
Employee, (ii) a material diminution of the Employee’s job responsibilities when
compared to the Employee’s responsibilities as of the date hereof, or (ii) the
relocation of the Employee’s principal office location to a facility or location
that is more than 50 miles away from the Employee’s principal office location as
of the consummation of the Change of Control, which relocation is not approved
by the Employee.

5.7 “Gross Fair Market Value” shall mean the value of the assets of the Company,
or the value of the assets being disposed of, as applicable, determined without
regard to any liabilities associated with such assets.

5.8 “Person” has the meaning given in Section 3(a)(9) of the Securities Exchange
Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof.

 

  6. Miscellaneous

6.1 Withholding. The Company may withhold from any distribution under this
Agreement all federal, state, city and other taxes as shall be legally required.

 

4



--------------------------------------------------------------------------------

6.2 Modification. This Agreement constitutes the entire agreement between the
parties with regard to the subject matter hereof, superseding all prior
understandings and agreements, whether written or oral. This Agreement may not
be amended or revised except by a writing signed by the parties.

6.3 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of both parties and their respective successors and assigns, including
any Buyer with which or into which the Company may be merged or which may
succeed to the Company’s assets or business, although the obligations of the
Employee are personal and may be performed only by him. Upon any assignment by
the Company of this Agreement, all references to Company herein shall be deemed
to be references to such assignee.

6.4 Captions. Captions have been inserted in this Agreement solely for
convenience of reference, and in no way define, limit or affect the scope or
substance of any provision of this Agreement.

6.5 Severability. The provisions of this Agreement are severable, and invalidity
of any provision does not affect the validity of any other provision. In the
event that any court of competent jurisdiction determines that any provision of
this Agreement or the application thereof is unenforceable because of its
duration or scope, the parties agree that the court in making such determination
will have the power to reduce the duration and scope of such provision to the
extent necessary to make it enforceable, and that the Agreement in its reduced
form is valid and enforceable to the full extent permitted by law.

6.6 Governing Law. This Agreement is to be construed under and governed by the
laws of the Commonwealth of Massachusetts.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change of Control Agreement
as of the date and year first above written.

 

MOLECULAR INSIGHT PHARMACEUTICALS, INC.: By:  

/s/ Daniel L. Peters

Name:   Daniel L. Peters Title:   President and Chief Executive Officer
EMPLOYEE:

/s/ Charles H. Abdalian, Jr.

Charles H. Abdalian, Jr. Address:  

62 Vaughn Hill Road

 

Bolton, MA 01740

 

6